                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-CR-20782-HUCK/MCALILEY


UNITED STATES OF AMERICA,

       Plaintiff,

v.

JOSE YASMANY MARQUEZ HERNANDEZ,

      Defendant.
_____________________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

       THIS CAUSE comes before the Court upon Magistrate Judge Chris McAliley’s Report

and Recommendation on Change of Plea [ECF No. 50], which was issued on March 4, 2020. In

the Report and Recommendation, Magistrate Judge McAliley recommends that the Defendant,

Jose Yasmany Marquez Hernandez, be found to have freely and voluntarily entered a plea of guilty

to Count 1 of the Indictment, which charges the Defendant with Conspiracy to Commit Hobbs Act

Robbery in violation of Title 18, United States Code, Section 1951(a); and Count 3 of the

Indictment, which charges the Defendant with brandishing a firearm in furtherance of a crime of

violence, in violation of Title 18, United States Code, Section 924(c)(a)(A)(ii). Pursuant to the

Plea Agreement, the government agreed to dismiss Counts 2 and 4 of the Indictment at the time of

sentencing. [ECF No. 52].

       Magistrate Judge McAliley recommends that the Defendant’s guilty plea be accepted, that

the Defendant be adjudicated guilty of the offenses to which the plea of guilty has been entered,

and that a sentencing hearing be conducted for final disposition of this matter. The Defendant and

the Government were afforded the opportunity           to file objections   to the Report and
Recommendation. No objections were filed. Accordingly, having reviewed the record de novo, it

is hereby

       ORDERED AND ADJUDGED that Magistrate Judge McAliley’s                          Report and

Recommendation on Change of Plea [ECF No. 50] is adopted and approved in its entirety. The

Defendant’s guilty plea is accepted, and he is adjudged guilty of Counts 1 and 3 in the Indictment.

A sentencing hearing is set before the Honorable Paul C. Huck, at the Wilkie D. Ferguson, Jr.

United States Courthouse, 400 North Miami Avenue, 13th Floor, Courtroom 13-2, Miami, Florida,

on Monday, June 1, 2020, at 9:30 A.M.


       DONE AND ORDERED in Chambers in Miami, Florida, on March 23, 2020.




                                                     _____________________________
                                                     Paul C. Huck
                                                     United States District Judge

Copies provided to:
Counsel of Record
U.S. Pretrial Services




                                                 2
